DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Response to Amendment
Examiner acknowledges amended Claim 1, cancelled Claims 2-7 and 10, withdrawn Claims 8-9, and new Claims 11-14 in the response filed on 10/28/2021.
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 11-14 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016024062 (“Suyama et al.”), in view of US Pub. No. 20140153688 (“Zabiego et al.”), and in view of Jung et al., “MAX Phase Modified SiC Composites for Ceramic-Metal Hybrid Cladding Tubes,” Proceedings of the KNS 2015 Spring Meeting (2015) (“Jung et al.”).  
The Examiner notes that US Pub. No. 20170229195 is the English language equivalent of JP ‘062 and all citations will refer to the US publication.  Please see the Applicant provided IDS filed on 5/2/2018 illustrating the equivalency of these two references.  

Suyama et al. teaches a continuous fiber-reinforced silicon carbide member which is a tube-shaped continuous fiber-reinforced silicon carbide member, the member comprising a first composite material layer (second layer (23)) in which continuous fibers of silicon carbide are combined with a matrix of silicon carbide, a second composite material layer (another second layer (23)) comprising continuous fibers combined with a matrix of silicon carbide, an intermediate layer (first layer (21) between the second layers (23)) interposed between the first composite material layer and the second composite material layer, wherein the first composite material layer and second composite material layer are stacked (Abstract, Figs. 5-7, [0044], [0055], [0059]-[0062], and [0064]).  
	Suyama et al. does not teach its second composite layer comprising continuous fibers consisting of carbon in a matrix of silicon carbide, wherein the second composite material layer does not include other fibers other than the continuous fibers of carbon.  	
Suyama et al. teaches its intermediate layer is formed of a single body and is preferably made of only silicon carbide to suppress generation of hydrogen due to the reaction with moisture, radioactivation and the like and providing sufficient strength, but may partially contain another component as necessary, such as titanium [0055].  Suyama et al. does not explicitly 
Zabiego et al. teaches a continuous fiber-reinforced silicon carbide member which is a tube-shaped continuous fiber-reinforced silicon carbide member, the member comprising a first composite material layer and a second composite material layer (inner and outer tubular bodies).  Zabiego et al. teaches its composite material layers comprise of continuous fibers consisting of C in a silicon carbide matrix (Cf/SiC) or continuous silicon carbide fibers in a silicon carbide matrix (SiCf/SiC) (Abstract, Fig. 2, [0022], [0029], [0044], [0050], and [0054]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have only continuous carbon fibers in a silicon carbide matrix in Suyama et al.’s second composite layer in order to achieve remarkable mechanical properties, such as hardness, toughness, resistance to wear and resistance to mechanical and heat shock ([0001], [0004], and [0027]).  It would also have been obvious to one of ordinary skill in the art at the time of invention to substitute SiCf/SiC material in Suyama et al.’s second composite material layer for the Cf/SiC material taught by Zabiego et al. in view of the art recognized functional equivalence of the two materials. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Jung et al. teaches that MAX phase material, such as Ti3SiC2, are useful in tubes (Entire 1st Page).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Suyama et al.’s intermediate layer comprise of a titanium silicon carbide in order to further improve suppression of generation of hydrogen and to resist severe oxidation (1. Introduction).  



With regards to Claim 14, Suyama et al. teaches the intermediate layer has a thickness of 0.05 mm or more [0056].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al., in view of Zabiego et al., and in view of Jung et al. as applied to Claim 1 above, and further in view of evidence provided by Wikipedia article on MAX phases.  
The prior art of record teaches an intermediate layer comprising a MAX-phase material, titanium silicon carbide (Ti3SiC2) (Entire 1st Page of Jung et al.).  As evidence provided by Wikipedia, MAX-phase materials are hexagonal carbides.  Thus, one of ordinary skill in the art would recognize that the prior art teaching an intermediate layer comprising titanium silicon carbide (Ti3SiC2) has a hexagonal crystal in crystal form.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau


/Holly Rickman/Primary Examiner, Art Unit 1785